


Exhibit 10.4


LIBERTY MEDIA CORPORATION
2011 Nonemployee Director Incentive Plan


NONQUALIFIED STOCK OPTION AGREEMENT


THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
date set forth on Schedule I hereto (the “Grant Date”), by and between LIBERTY
MEDIA CORPORATION, a Delaware corporation (the “Company”), and the recipient
(the “Grantee”) of an Award of Options granted by the Board of Directors of the
Company (the “Board”) as set forth in this Agreement.
The Company has adopted the incentive plan identified on Schedule I hereto (as
may be amended, the “Plan”), a copy of which is attached via a link at the end
of this online Agreement as Exhibit A and by this reference made a part hereof,
for the benefit of eligible Nonemployee Directors of the Company. Capitalized
terms used and not otherwise defined in this Agreement will have the meanings
ascribed to them in the Plan.
Pursuant to the Plan, the Board has determined that it would be in the interest
of the Company and its stockholders to award Options to the Grantee, subject to
the conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee with additional remuneration for services rendered as a
Nonemployee Director and to increase the Grantee's personal interest in the
continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:


“Base Price” means the amount set forth on Schedule I hereto, which is the Fair
Market Value of a share of Common Stock on the Grant Date.
“Board” has the meaning specified in the preamble to this Agreement.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Common Stock” has the meaning specified in Section 2.
“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Options” has the meaning specified in Section 2.
“Option Share” has the meaning specified in Section 4(c)(i).
“Plan” has the meaning specified in the recitals of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5.
“Section 409(A)” has the meaning specified in Section 21.
“Term” has the meaning specified in Section 2.
“Unvested Fractional Option” has the meaning specified in Section 3(b).




--------------------------------------------------------------------------------




“Vesting Date” has the meaning specified in Section 3(a).
“Vesting Percentage” has the meaning specified in Section 3(a).
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date nonqualified stock options to purchase from the
Company at the Base Price the number of shares of the Company's Series A Liberty
Capital Common Stock (“Common Stock”) authorized by the Board and set forth in
the notice of online grant delivered to the Grantee pursuant to the Company's
online grant and administration program and Schedule I of this Agreement,
subject to the conditions and restrictions set forth in this Agreement and in
the Plan (the “Options”). The Options are exercisable as set forth in Section 3
during the period commencing on the Grant Date and expiring at the Close of
Business on the seventh anniversary of the Grant Date (the “Term”) subject to
earlier termination as provided in Section 7 below. No fractional shares of
Common Stock will be issuable upon exercise of an Option, and the Grantee will
receive, in lieu of any fractional share of Common Stock that the Grantee
otherwise would receive upon such exercise, cash equal to the fraction
representing such fractional share multiplied by the Fair Market Value of one
share of Common Stock as of the date on which such exercise is considered to
occur pursuant to Section 4.


3.Conditions of Exercise. Unless otherwise determined by the Board in its sole
discretion, the Options will be exercisable only in accordance with the
conditions stated in this Section 3.


(a)Except as otherwise provided in Section 10.1(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a) or Section 3(b), and subject to the
provisions of Section 3(c). That number of Options that is equal to the fraction
or percentage specified on Schedule I hereto (the “Vesting Percentage”) of the
total number of Options that are subject to this Agreement, in each case rounded
down to the nearest whole number of such Options, shall become exercisable on
each of the dates specified on Schedule I hereto (each such date, together with
any other date on which Options vest pursuant to this Agreement, a “Vesting
Date”).


(b)If rounding pursuant to Section 3(a) prevents any portion of an Option from
becoming exercisable on a particular Vesting Date (any such portion, an
“Unvested Fractional Option”), one additional Option to purchase a share of
Common Stock will become exercisable on the earliest succeeding Vesting Date on
which the cumulative fractional amount of all Unvested Fractional Options to
purchase shares of Common Stock (including any Unvested Fractional Option
created on such succeeding Vesting Date) equals or exceeds one whole Option,
with any excess treated as an Unvested Fractional Option thereafter subject to
the application of this Section 3(b). Any Unvested Fractional Option comprising
part of a whole Option that vests pursuant to the preceding sentence will
thereafter cease to be an Unvested Fractional Option.


(c)Notwithstanding the foregoing, (i) in the event that any date on which
Options would otherwise become exercisable is not a Business Day, such Options
will become exercisable on the first Business Day following such date, (ii) all
Options will become exercisable on the date of the Grantee's termination of
service as a Nonemployee Director if (A) the Grantee's service as a Nonemployee
Director terminates by reason of Disability or (B) the Grantee dies while
serving as a Nonemployee Director.


(d)To the extent the Options become exercisable, such Options may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof.


(e)The Grantee acknowledges and agrees that the Board, in its discretion and as
contemplated by Section 3.3 of the Plan, may adopt rules and regulations from
time to time after the date hereof with respect to the exercise of the Options
and that the exercise by the Grantee of Options will be subject to the further
condition that such exercise is made in accordance with all such rules and
regulations as the Board may determine are applicable thereto.


4.    Manner of Exercise. Options will be considered exercised (as to the number
of Options specified in the notice referred to in Section 4(c)(i)) on the latest
of (a) the date of exercise designated in the written notice referred to in
Section 4(c)(i), (b) if the date so designated is not a Business Day, the first
Business Day following such date or (c) the earliest Business Day by which the
Company has received all of the following:


(i)    Written notice, in such form as the Board may require, containing such
representations and warranties as the Board may require and designating, among
other things, the date of exercise and the number of shares of Common Stock to
be purchased by exercise of Options (each, an “Option Share”);
(ii)    Payment of the Base Price for each Option Share in any (or a
combination) of the following forms: (A) cash,




--------------------------------------------------------------------------------




(B) check, (C) the delivery, together with a properly executed exercise notice,
of irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price (and, if
applicable, the Required Withholding Amount as described in Section 5) or (D)
the delivery of irrevocable instructions via the Company's online grant and
administration program for the Company to withhold the number of shares of
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) required to pay the Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) that would otherwise be delivered
by the Company to the Grantee upon exercise of the Options; and
(iii)    Any other documentation that the Board may reasonably require.
5.    Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that
the Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of Common Stock
(valued at the Fair Market Value of such Common Stock on the date of exercise)
that is equal to the amount of all federal, state and local taxes required to be
withheld by the Company upon such exercise, as determined by the Company (the
“Required Withholding Amount”), unless provisions to pay such Required
Withholding Amount have been made to the satisfaction of the Company. If the
Grantee elects to make payment of the Base Price by delivery of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the Base Price, such instructions may also
include instructions to deliver the Required Withholding Amount to the Company.
In such case, the Company will notify the broker promptly of its determination
of the Required Withholding Amount.


6.    Payment or Delivery by the Company. As soon as practicable after receipt
of all items referred to in Section 4, and subject to the withholding referred
to in Section 5, the Company will (a) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee's name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of Common Stock purchased by
exercise of Options and (b) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of Common Stock as provided in Section 2.
Any delivery of shares of Common Stock will be deemed effected for all purposes
when certificates representing such shares have been delivered personally to the
Grantee or, if delivery is by mail, when the stock transfer agent of the Company
has deposited the certificates in the United States mail, addressed to the
Grantee or at the time the stock transfer agent initiates transfer of shares to
a brokerage account through Depository Trust Company for the benefit of the
Grantee, if applicable, and any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash payment, has been delivered personally to the Grantee or
deposited in the United States mail, addressed to the Grantee.


7.    Early Termination of Options. The Options will terminate, prior to the
expiration of the Term, at the time specified below:
(a)    Subject to Section 7(b), if the Grantee's service as a Nonemployee
Director is terminated other than (i) by the Company for Cause or (ii) by reason
of death or Disability, then the Options will terminate at the Close of Business
on the first Business Day following the expiration of the one-year period that
began on the date of termination of the Grantee's service.


(b)    If the Grantee dies while serving as a Nonemployee Director or prior to
the expiration of a period of time following termination of the Grantee's
service during which the Options remain exercisable as provided in Section 7(a)
or Section 7(c), as applicable, the Options will terminate at the Close of
Business on the first Business Day following the expiration of the one-year
period that began on the date of the Grantee's death.


(c)    Subject to Section 7(b), if the Grantee's service as a Nonemployee
Director terminates by reason of Disability, then the Options will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period that began on the date of termination of the Grantee's service.


(d)    If the Grantee's service as a Nonemployee Director is terminated by the
Company for Cause, then the Options will terminate immediately upon such
termination of the Grantee's service


In any event in which Options remain exercisable for a period of time following
the date of termination of the Grantee's service as provided above, the Options
may be exercised during such period of time only to the extent the same were
exercisable as provided in Section 3 on such date of termination of the
Grantee's service. Notwithstanding any period of time referenced in this Section
7 or any other provision of this Section 7 that may be construed to the
contrary, the Options will in any event terminate upon the expiration of the
Term.
8.    Nontransferability. During the Grantee's lifetime, the Options are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are




--------------------------------------------------------------------------------




exercisable only by the Grantee or the Grantee's court appointed legal
representative. The Grantee may designate a beneficiary or beneficiaries to whom
the Options will pass upon the Grantee's death and may change such designation
from time to time by filing a written designation of beneficiary or
beneficiaries with the Board on the form attached via a link to this online
Agreement as Exhibit B or such other form as may be prescribed by the Board,
provided that no such designation will be effective unless so filed prior to the
death of the Grantee. If no such designation is made or if the designated
beneficiary does not survive the Grantee's death, the Options will pass by will
or the laws of descent and distribution. Following the Grantee's death, the
Options will pass accordingly to the designated beneficiary and such beneficiary
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement.


9.    No Stockholder Rights. Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by the
Options, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 10.15 of the
Plan.


10.    Adjustments. If the outstanding shares of Common Stock are subdivided
into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Board
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of Common Stock, or other similar corporate event (including mergers or
consolidations other than those that constitute Approved Transactions, which
shall be governed by Section 10.1(b) of the Plan) affects shares of Common Stock
such that an adjustment is required to preserve the benefits or potential
benefits intended to be made available under this Agreement, then the Options
(including the number of Options and the Base Price) will be subject to
adjustment in such manner as the Board, in its sole discretion, deems equitable
and appropriate in connection with the occurrence of any of the events described
in this Section 10 following the Grant Date.


11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.7 of the Plan, the Grantee will not exercise the Options, and the Company
will not be obligated to make any cash payment or issue or cause to be issued
any shares of Common Stock, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
Options or the resulting payment of cash or issuance of shares of Common Stock
to comply with any such law, rule, regulation or agreement.


12.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the following address:


Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel


Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by first class mail, postage
prepaid, to the Grantee's address as listed in the records of the Company on the
Grant Date, unless the Company has received written notification from the
Grantee of a change of address.
13.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Board as
contemplated by Section 10.6(b) of the Plan. Without limiting the generality of
the foregoing, without the consent of the Grantee:


(a)    this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein that may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company's stockholders, and, provided in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation




--------------------------------------------------------------------------------




of, any law or governmental rule or regulation, including any applicable federal
or state securities laws; and


(b)    subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Board
and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Options to the
extent then exercisable.


14.    Status as Director. Nothing contained in this Agreement, and no action of
the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its stockholders to
terminate the Grantee's status as a director at any time, with or without Cause.


15.    Nonalienation of Benefits. Except as provided in Section 8, (a) no right
or benefit under this Agreement will be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same will be void, and (b) no
right or benefit hereunder will in any manner be subjected to or liable for the
debts, contracts, liabilities or torts of the Grantee or other person entitled
to such benefits.


16.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


17.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Board upon
questions regarding the Plan or this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.


18.    Rules by the Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.


19.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 15, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.


20.    Grantee Acknowledgment. The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.


21.    Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an excise tax under Section 409A of the Code or the
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the excise tax and no action taken to
comply with Section 409A shall be deemed to impair a benefit under this
Agreement.
*****








--------------------------------------------------------------------------------




Schedule I
to
Liberty Media Corporation
Nonqualified Stock Option Agreement
LND1101




Grant Date:            [______________]
Plan:
Liberty Media Corporation 2011 Nonemployee Director Incentive Plan

Number of Options        [_________]


Base Price:            [$________]
Vesting Percentage:        [_______%]
Vesting Dates:
[_______________]













